   Case 3:19-cv-00359-B Document 54 Filed 11/20/19                Page 1 of 4 PageID 637

                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 JESUS RETANA and ANDREW MOSS,                  §
                                                §
                      Plaintiffs,               §
                                                §
       v.                                       §
                                                  Civil Action No. 3:19-CV-00359-B
                                                §
 TWITTER, INC., GOOGLE LLC, and                 §
 FACEBOOK, INC.,                                §
                                                §
                      Defendants.               §

         DEFENDANTS’ NOTICE OF ATTENDANCE BY LEAD COUNSEL
        AT NOVEMBER 22, 2019 HEARING ON JOINT MOTION TO DISMISS

       Pursuant to the Court’s Order Resetting the Hearing on Defendants’ Joint Motion to

Dismiss for Failure to State a Claim, dated October 23, 2019 (Dkt. 52), Defendants Facebook, Inc.,

Twitter, Inc., and Google LLC submit this notice that the following lead counsel will attend the

hearing scheduled for Friday, November 22, 2019 at 2:00 p.m.:

LEAD COUNSEL FOR DEFENDANT FACEBOOK, INC.
Kristin A. Linsley (pro hac vice)
GIBSON, DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921

Also Attending
Andrew P. LeGrand
GIBSON, DUNN & CRUTCHER LLP
2100 McKinney Ave., Suite 1100
Dallas, TX 75201

Jacob T. Spencer (pro hac vice pending)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306


LEAD COUNSEL FOR DEFENDANT TWITTER, INC.
Ari Holtzblatt (pro hac vice)
WILMER CUTLER PICKERING HALE AND DORR LLP
1875 Pennsylvania Avenue
Washington, D.C. 20006


                                                1
   Case 3:19-cv-00359-B Document 54 Filed 11/20/19   Page 2 of 4 PageID 638


Also Attending
Jamison M. Joiner
JACKSON WALKER L.L.P.
2323 Ross Avenue, Suite 600
Dallas, Texas 75201

LEAD COUNSEL FOR DEFENDANT GOOGLE LLC
Lauren Gallo White (pro hac vice)
WILSON SONSINI GOODRICH & ROSATI, P.C.
One Market Plaza, Spear Tower, Suite 3300
San Francisco, CA 94105

Also Attending
Thomas S. Leatherbury and/or
Marc A. Fuller
VINSON & ELKINS LLP
2001 Ross Ave. Suite 3900
Dallas, TX 75201




                                     2
   Case 3:19-cv-00359-B Document 54 Filed 11/20/19              Page 3 of 4 PageID 639


Dated: November 20, 2019

Respectfully submitted,

 /s/ Veronica S. Lewis                          /s/ with the consent of Marc A. Fuller
 Veronica S. Lewis                              Marc A. Fuller
     State Bar No. 24000092                         State Bar No. 24032210
     vlewis@gibsondunn.com                          mfuller@velaw.com
 Andrew P. LeGrand                              Thomas S. Leatherbury
     State Bar No. 24070132                         State Bar No. 12095275
     alegrand@gibsondunn.com                        tleatherbury@velaw.com
 GIBSON, DUNN & CRUTCHER LLP                    VINSON & ELKINS L.L.P.
     2100 McKinney Ave., Suite 1100                 2001 Ross Avenue, Suite 3900
     Dallas, TX 75201                               Dallas, Texas 75201
     (214) 698-3100 – Telephone                     (214) 220-7700 – Telephone
     (214) 571-2900 – Facsimile                     (214) 999-7792 – Facsimile
 Kristin A. Linsley (pro hac vice)              Brian M. Willen (pro hac vice)
     klinsley@gibsondunn.com                       bwillen@wsgr.com
 GIBSON, DUNN & CRUTCHER LLP                    WILSON SONSINI
     555 Mission Street, Suite 3000                GOODRICH & ROSATI, P.C.
     San Francisco, CA 94105-0921                  1301 Avenue of the Americas
     (415) 393-8200 – Telephone                    New York, NY 10019
     (415) 393-8306 – Facsimile                    (212) 999-5800 – Telephone
                                                   (212) 999-5899 – Facsimile
 ATTORNEYS FOR DEFENDANT
   FACEBOOK, INC.                               Lauren Gallo White (pro hac vice)
                                                   lwhite@wsgr.com
 /s/ with the consent of Robert P. Latham       WILSON SONSINI
 Robert P. Latham                                  GOODRICH & ROSATI, P.C.
     State Bar No. 11975500                        One Market Plaza, Spear Tower,
     blatham@jw.com                                Suite 3300
 Jamison M. Joiner                                 San Francisco, CA 94105
     State Bar No. 24093775                        (415) 947-2000 – Telephone
     jjoiner@jw.com                                (650) 947-2099 – Facsimile
 JACKSON WALKER L.L.P.
     2323 Ross Avenue, Suite 600                ATTORNEYS FOR DEFENDANT
     Dallas, Texas 75201                          GOOGLE LLC
     (214) 953-6000 – Telephone
     (214) 953-5822 – Facsimile
 Ari Holtzblatt (pro hac vice)
     ari.holtzblatt@wilmerhale.com
 Jack Starcher (pro hac vice)
     jack.starcher@wilmerhale.com
 WILMER CUTLER PICKERING
     HALE AND DORR LLP
     1875 Pennsylvania Avenue
     Washington, D.C. 20006
     (202) 663-6000 – Telephone
     (202) 663-6363 – Facsimile
 ATTORNEYS FOR DEFENDANT
   TWITTER, INC.


                                            3
   Case 3:19-cv-00359-B Document 54 Filed 11/20/19                  Page 4 of 4 PageID 640



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 20, 2019, the foregoing document was

filed with the clerk of the court for the United States District Court, Northern District of Texas,

using the electronic case file system of the court. The electronic case file system sent a “Notice of

Electronic Filing” to all counsel of record.



                                                      /s/ Veronica S. Lewis
                                                      Veronica S. Lewis




                                                 4
